Title: To Benjamin Franklin from William Dodd, 29 January 1777
From: Dodd, William
To: Franklin, Benjamin


Sir
Jan. 29. 1777.
I make no Apology for troubling you with a request I have heretofore made, of conveying the inclosed Letter, if possible, to a worthy young Woman, who in an unfortunate Hour, went to America; and to whose fortunes and situation there I am a stranger. Anxious for the success of the grand struggle in which you are engag’d, I cou’d have been happy in conversing with you, when I was at Paris; but you was not then arriv’d. If you shou’d see or converse with Mr. Mante who resides at Diepe, but is frequently at Paris, He knows my sentiments, and wou’d be happy to communicate with you. I am Sir with very great Esteem Your obedient humble Servant
W. Dodd
It is not possible to effect a reconciliation? How happy cou’d I be to be any way instrumental in it!
 
Addressed: Docr. Franklin / Paris.
Notation: Dr Dodd Jan 29. 77.
